EXHIBIT (99)(a) NEWS RELEASE October 15, 2007 Contact: Tony W. Wolfe President and Chief Executive Officer A. Joseph Lampron Executive Vice President and Chief Financial Officer 828-464-5620, Fax 828-465-6780 For Immediate Release PEOPLES BANCORP ANNOUNCES THIRD QUARTER EARNINGS RESULTS Peoples Bancorp of North Carolina, Inc. (NASDAQ: PEBK), the parent company of Peoples Bank, reported net income of $2.6 million, or $0.46 basic net income per share and $0.45 diluted net income per share, for the three months ended September 30, 2007 as compared to $2.4 million or $0.42 basic net income per share and $0.41 diluted net income per share, for the same period one year ago.September 30, 2006 per share amounts have been restated to reflect the 3-for-2 stock split declared and distributed during the second quarter 2007.Tony W. Wolfe, President and Chief Executive Officer, attributed the increase in third quarter earnings to an increase in net interest income and a decrease in provision for loan losses, which were partially offset by an increase in non-interest expense. Year-to-date net income as of September 30, 2007 was $8.0 million, or $1.40 basic net income per share and $1.37 diluted net income per share as compared to $7.3 million, or $1.28 basic net income per share and $1.26 diluted net income per share, for the same period one year ago.The increase in year-to-date earnings is primarily attributable to growth in interest-earning assets, which contributed to increases in net interest income and non-interest income.In addition, the Company had a decrease in the provision for loan losses for the nine months ended September 30, 2007 as compared to the same period one year ago. The increases in net interest income and non-interest income and the decrease in the provision for loan losses were partially offset by an increase in non-interest expense as discussed below. Shareholders’ equity increased to $68.3 million, or 7.88% of total assets, at September 30, 2007 as compared to $60.9 million, or 7.66% of total assets, at September 30, 2006 as a result of net income earned less dividends paid for the period combined with a $1.5 million increase in accumulated other comprehensive income (loss) from September 30, 2006 to September 30, 2007.The increase in accumulated other comprehensive income (loss) is primarily due to an increase in the market value of available for sale securities. Net interest income for the quarter ended September 30, 2007 increased 5% to $8.6 million compared to $8.1 million for the same period one year ago.This increase is attributable to an increase in the average outstanding balances of loans and investment securities available for sale for the three months ended September 30, 2007 compared to the three months ended September 30, 2006.Net interest income after the provision for loan losses increased 11% to $8.3 million during the third quarter of 2007, compared to $7.5 million for the same period one year ago.The provision for loan losses for the three months ended September 30, 2007 was $296,000 as compared to $686,000 for the same period one year ago, primarily attributable to a decrease in net charge-offs of $352,000. Non-interest income was $2.0 million for the three months ended September 30, 2007 and the three months ended September 30, 2006.Increases in components of non-interest income for the three months endedSeptember 30, 2007 compared to the same period last year include a $200,000 increase in service charges and fees resulting from activity in new branches, an increase of $97,000 in brokerage commission due to an increase in income from the Bank’s investment subsidiary and an increase in mortgage banking income of $20,000 due to an increase in brokered loan activity.These increases were offset by a $149,000 5 PEOPLES BANCORP ANNOUNCES THIRD QUARTER EARNINGS RESULTS – PAGE TWO decrease in miscellaneous fee income primarily due to a $118,000 decrease in income received from SBIC investments, which is included in miscellaneous non-interest income and a $203,000 increase in losses on the sale of securities. The $367,000 in the loss on the sale of securities for the three months ended September 30, 2007 includes a $236,000 write-down of an asset classified as investment securities available for sale. Management determined the market value of this investment had decreased significantly and was not a temporary impairment therefore a write-down was appropriate during third quarter 2007. Non-interest expense increased 7% to $6.2 million for the three months ended September 30, 2007, as compared to $5.8 million for the same period last year. The increase in non-interest expense included: (1) an increase of $234,000 or 8% in salaries and benefits expense due to normal salary increases and expense associated with additional staff for new branches, (2) an increase of $154,000 or 15% in occupancy expense due primarily to an increase in furniture and equipment expense and lease expense associated with new branches, and (3) a net increase of $39,000 or 2% in non-interest expenses other than salary, benefits and occupancy expenses. The increase in non-interest expenses other than salary, benefits and occupancy expenses is primarily attributable to an increase of $56,000 in advertising expense, an increase of $50,000 in professional fees and an increase of $26,000 in debit card expense. These increases in non-interest expenses other than salary, benefits and occupancy expenses were partially offset by a $152,000 decrease in amortization of trust preferred securities issuance costs. Year-to-date net interest income as of September 30, 2007 increased 8% to $25.9 million compared to $23.9 million for the same period one year ago. This increase is attributable to an increase in interest income due to increases in the prime rate, which resulted from Federal Reserve interest rate increases. In addition, the average outstanding balances of loans and investment securities available for sale increased for the nine months ended September 30, 2007.
